Case 8:21-cv-01547-KKM-AAS Document 16 Filed 08/05/21 Page 1 of 2 PageID 159




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

KATHLEEN CROTTS,

                Plaintiff,
v.                                                            Case No. 8:21-cv-1547-KKM-AAS

SOUTHERN-OWNERS INSURANCE
COMPANY,

          Defendant.
_______________________________________/

                                              ORDER

        Plaintiff Kathleen Crotts moves to remand this action to state court. (Doc. 8).

She argues that Southern Owners failed to establish that the amount in controversy

exceeds $75,000. See (Doc. 8).1 Her arguments fail.

        Crotts claims uninsured, underinsured motorist benefits and alleges that she

“performed all conditions precedent to entitle recovery under the [insurance policy with

Southern Owners], but . . . Southern Owners denied that coverage exists and/or refused

to pay [Crotts] the full value of the claim.” (Doc. 1-8 at ¶ 11). Attached to the complaint

is a copy of Crotts’s insurance policy with Southern Owners which states that her bodily

injury coverage limit is “$250,000 person/$500,000 occurrence.” (Id. at 5). These facts

at least make it possible that Crotts seeks a minimum of $75,000. See Williams v. Best Buy



1
 The parties do not dispute that diversity exists between them. See (Doc. 8). The Court is also satisfied
that diversity exists. See (Doc. 1 at 4).
Case 8:21-cv-01547-KKM-AAS Document 16 Filed 08/05/21 Page 2 of 2 PageID 160




Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001).

       Southern Owners demonstrates by a preponderance of the evidence though that,

not only is it possible that the lawsuit exceeds the amount in controversy, it is exactly

what Crotts is seeking. Southern Owners attaches a demand letter from Crotts for the

full $250,000 policy limits (Doc. 1-5 at 1); a statement in that demand letter that her

future pain and suffering will cost $1,827,920 (Id. at 4); and a civil remedy notice stating

that Crotts’s damages “far exceed the underlying . . . underinsured motorist limits of

$250,000.” (Doc. 1-6 at 5); see also Burns v. Windsor Ins. Co., 31 F.3d 1092, 1097 (11th Cir.

1994) (“While [a] settlement offer, by itself, may not be determinative, it counts for

something.”). As a result, Southern Owners established that the amount in controversy

exceeds $75,000. See 28 U.S.C. § 1332(a).

       Crotts’s motion for remand (Doc. 8) is DENIED.

       ORDERED in Tampa, Florida, on August 5, 2021.




                                             2
